Citation Nr: 0618456	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-34 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral arthritis, disc derangement, and degenerative 
spondylosis.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease with left lower extremity 
radiculopathy.

3.  Entitlement to an effective date earlier than October 12, 
2000 for a grant of service connection for arthritis, disc 
derangement, and degenerative spondylosis, to include on the 
basis of clear and unmistakable evidence.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1941 to September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in November 2002, which 
continued a 20 percent evaluation for lumbosacral arthritis, 
disc derangement, and degenerative spondylosis and also 
granted a separate 10 percent evaluation for degenerative 
disc disease with left lower extremity radiculopathy; and 
November 2003 which denied an earlier effective date for a 
grant of service connection for lumbosacral arthritis, disc 
derangement, and degenerative spondylosis based on clear and 
unmistakable evidence.  


FINDINGS OF FACT

1.  The veteran's lumbosacral arthritis, disc derangement, 
and degenerative spondylosis are manifested by no more than 
moderate limitation of motion, less than severe lumbosacral 
strain, no ankylosis, and no residuals of a fractured 
vertebra. 

2.  There is no evidence that the veteran's spine disability 
has been manifested by incapacitating episodes of at least 
four weeks during the previous year. 

3.  Since the initial grant of service connection, the 
veteran's left lower extremity radiculopathy has not been 
shown to result in moderate incomplete paralysis of the 
peroneal nerve.  

4.  There is no additional limitation of motion of the spine 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use.  The veteran has not been 
hospitalized for his back disability nor have his symptoms 
impaired his ability to work such that would warrant an 
extraschedular rating.

5.  A document representing a claim for service connection 
back disability was received on October 12, 2000; no document 
of record dated or received prior thereto, and after the last 
final decision denying a claim for service connection for 
back disability may be construed as a claim for service 
connection for back disability.

6.  Based upon a conclusion by a VA examination report in 
February 2001 that the veteran had lumbosacral arthritis, 
disc derangement, and degenerative spondylosis due to 
service, service connection was granted effective October 12, 
2000.

7.  Rating decisions dated in March 1948, July 1953, and 
November 1953 that denied service connection for back 
disability did not involve the incorrect application of the 
statutory or regulatory provisions extant at the time the 
decisions were rendered and were the product of a reasonable 
exercise of rating judgment given the relevant facts known at 
the time of those decisions, and review of the evidence 
before the RO at the time of those rating decisions does not 
compel the conclusion that reasonable minds could only agree 
that entitlement to service connection for back disability 
was warranted on the basis of such evidence.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbosacral arthritis, disc derangement, and degenerative 
spondylosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes (DC) 5010, 5285, 5286, 5287, 5288, 
5289, 5291, 5292, 5293, 5295 (2003), 5243 (2005).  

2.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease with left lower extremity 
radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.121a, DC 8521 (2005).

3.  Clear and unmistakable error not having been committed in 
RO rating decisions  March 1948, July 1953, and November 1953 
addressing the issue of entitlement to service connection for 
a back disability, and a reopened claim not having been 
submitted in the interim, the criteria for an effective date 
earlier than October 12, 2000 for a grant of service 
connection for arthritis, disc derangement, and degenerative 
spondylosis are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.104, 3.105, 3.303, 3.400, 7104, 20.302, 
20.1103 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by an October 2002 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claims.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains both private and VA medical records.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims.

The Board finds that VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims (Court) 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The record also reflects that the originating agency 
adjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claims, no effective dates will be assigned, 
so there can be no possibility of any prejudice to the 
appellant under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reason, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
the issue discussed in this decision.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  

With regard to the clear and unmistakable error claim, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VCAA is not applicable to allegations of CUE in 
a rating decision.  While the VCAA is potentially applicable 
to all pending claims, as held in Holliday v. Principi, 14 
Vet.App. 280 (2001), and where applicable prudence dictates 
that VA and not the Court decide in the first instance what 
impact the VCAA has upon a claim, where the VCAA can have no 
application as a matter of law the Court not only may, but 
must so hold.  Livesay v. Principi, 15 Vet. App. 165 (2001).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claim has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2.

In considering the veteran's claims for increase, the Board 
notes that the regulations for rating disabilities of the 
spine were revised effective September 26, 2003 (the 
regulations were also revised effective September 23, 2002 
and the veteran's claim for increased was received in October 
2002).  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating spine diseases and injuries, based 
on limitation or loss of motion and other symptoms.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg.  33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
following Board decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disability under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned ratings.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.40, 4.45.


A.  A rating in excess of 20 percent for lumbosacral 
arthritis, disc derangement, and degenerative spondylosis.  

1.  Prior rating criteria

The veteran's spine disability includes arthritis.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specified joints involved.  38 C.F.R. 
§ 4.71a, DC 5010.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V. (Although this designation of normal range of motion 
was included as part of the revised rating criteria, it is 
used here for guidance purposes).

Under the criteria of DC 5292, a 20 percent rating is 
assigned for "moderate" limitation of motion of the lumbar 
spine and a 40 percent rating is assigned for "severe" 
limitation of the lumbar spine.  38 C.F.R. § 4.72, DC 5292.  
The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The record does not reflect that a rating in excess of 20 
percent is warranted under prior DC 5292.  At a February 2001 
VA examination, the veteran could forward flex to 90 degrees, 
extend to 20 degrees, flex bilaterally to 20 degrees, and 
rotate bilaterally to 30 degrees.  At an August 2003 VA 
examination, the veteran could forward flex to 65 degrees, 
extend to 35 degrees, and laterally flex bilaterally to 25 
degrees.  Another August 2003 VA examination report noted 
flexion was 85 degrees and extension was zero degrees, and 
side bending was 5 degrees.  At a February 2005 VA 
examination, the veteran could forward flex to 60 degrees, 
extend to 5 degrees, flex bilaterally to 15 degrees, and 
rotate bilaterally to 15 degrees.  Looking at the veteran's 
disability as a whole, the Board finds that he does not 
exhibit more than "moderate" limitation of motion of the 
lower back and does not warrant a higher rating under this 
diagnostic code.    

A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  38 C.F.R. § 4.71a, DC 5293.  An April 2004 VA 
clinical record noted that the veteran complained of constant 
low and upper back pain.  The February 2005 VA examination 
report noted that while the veteran indicated constant low 
back pain rather than flare-ups, there was no history of 
incapacitating episodes as prescribed by a physician in the 
past 12 months.  There is no documented evidence that the 
veteran has incapacitating episodes lasting four or more 
weeks in a year.  Therefore, a higher rating under this code 
is not warranted.            

A 40 percent rating under the prior criteria for lumbosacral 
strain contemplated severe listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295.  The February 2005 VA 
examination report noted mild scoliosis of the lumbar spine, 
degenerative spondylosis, and loss of normal lumbar lordosis.  
Additionally, an August 2003 VA examination report noted 
chronic lower back strain.  However, the evidence has not 
shown that the requirements of the 40 percent rating criteria 
set forth above have been met or nearly approximated.  A 
higher rating under this code is unwarranted.  

Higher ratings under the prior rating criteria of DC 5286, 
5287, 5288, and 5289 are not warranted because no evidence 
has been presented of ankylosis of the dorsal or lumbar 
spine.  38 C.F.R. § 4.71a, DC 5286, 5287, 5288, 5289.  
Similarly, a higher rating under prior DC 5285 is not 
warranted because there is no evidence of residuals of 
fracture of vertebra.  38 C.F.R. § 4.71a, DC 5285.  

2.  Revised rating criteria

Under the revised criteria of DC 5243, effective September 
26, 2003, intervertebral disc syndrome can be rated 
(preoperatively or postoperatively) on two alternative 
tracks: either based on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, with the assigned rating based on 
whichever method results in the higher evaluation.  38 C.F.R. 
§ 4.71a, DC 5243.

As detailed above, the RO assigned a 20 percent rating for 
the orthopedic manifestations of the veteran's back 
disability and a separate 10 percent rating for the 
neurological manifestation of radiculopathy of the left lower 
extremity.

As to orthopedic manifestations, under the "General Rating 
Formula for Diseases and Injuries of the Spine," a 40 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine (a 30 percent rating is available, 
but only if there are symptoms relating to a cervical spine 
disability, which is not applicable in this case).  As set 
forth above, forward flexion was limited at most to 60 
degrees.  Additionally, none of the outpatient or examination 
reports reflect or even suggest that the veteran has 
ankylosis of the thoracolumbar spine, so an increased rating 
under this criteria is not warranted.

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  If intervertebral disc syndrome is present in 
more than one spinal segment-provided that the effects in 
each spinal segment are clearly distinct- each segment should 
be evaluated based on chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, DC 5243.  (In this case, the medical record does not 
reflect that the veteran's disability has clearly distinct 
effects between spinal segments).  A 40 percent rating is 
assigned when the total duration of incapacitating episodes 
is at least four weeks but less than six weeks during the 
previous 12 months.  38 C.F.R. § 4.71a, DC 5243.

As discussed above, the February 2005 VA examination report 
noted that while the veteran indicated constant low back pain 
rather than flare-ups, there was no history of incapacitating 
episodes as prescribed by a physician in the last 12 months.  
There is no documented evidence that the veteran has 
incapacitating episodes lasting between four to six weeks in 
a year.  In any case, there is simply no evidence suggesting 
that a 40 percent rating under the "incapacitating episodes" 
track is warranted.

As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990). 

B.  Degenerative disc disease with left lower extremity 
radiculopathy

In January 2002, the RO assigned an initial 10 percent 
evaluation for degenerative disc disease with left lower 
extremity radiculopathy.  The question is whether a higher 
rating for this symptom is warranted.  In an appeal of an 
initial rating, consideration must be given to "staged" 
ratings, i.e., disability ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Board will thus consider 
entitlement to "staged ratings."

A 10 percent evaluation is assigned for mild incomplete 
paralysis of the external popliteal nerve (common peroneal) 
and a 20 percent evaluation is warranted for moderate 
incomplete paralysis.  38 C.F.R. § 4.121a, DC 8521.

Subjectively, the veteran has complained of pain radiating 
down to his left thigh, left leg, and occasional numbness of 
the left leg (August 2003 VA examination report).  An August 
2001 Somerset Orthopedic Associates, P.A.. record noted that 
the veteran had no sciatic notch tenderness, negative 
straight leg raise but positive femoral stretch, left greater 
than right.  Additionally, VA examination reports from August 
2003 also noted occasional paresthesia of the left lower 
extremity, motor strength was 5/5 all over, straight leg 
raising test was 75 degrees to the right and 65 to the left.  
The February 2005 VA examination report noted that the 
veteran complained of pain down his left going down to the 
left foot.  The report also noted that the straight leg raise 
was 30 degrees bilaterally, no focal neurological signs, 
sensation to touch and pinprick was present in the lower 
extremities but slight decrease or in the low normal of range 
in the left leg.  A June 2005 record from Atlantic Spine 
Specialists noted persistent symptoms of back pain that 
appeared largely arthritic and that the veteran's symptoms 
did not appear distinctly radicular.  In short, the evidence 
reflects no more than a mild level of symptomatology and a 
rating in excess of 10 percent for radiculopathy of the left 
lower extremity has not been warranted since the initial 
grant of service connection.

As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990). 

C.  DeLuca and extraschedular considerations

Functional loss due to pain under 38 C.F.R. § 4.40 (including 
pain on use or during flare-ups) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 must be considered in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Although the veteran has complained of constant pain rather 
than flare-ups, he has consistently displayed significant 
range of motion of the thoracolumbar spine (as detailed 
above).  The 20 percent rating currently assigned for 
lumbosacral arthritis, disc derangement, and degenerative 
spondylosis adequately compensates for any potential 
functional loss due to pain on use or during flare ups, or 
due to weakness, fatigability, or incoordination.  Moreover, 
the February 2005 VA examination report noted that there was 
no additional range of motion loss due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
Additional compensation under 38 C.F.R. §§ 4.40, 4.45 is 
simply not warranted.

There is also no evidence that the veteran has been 
hospitalized for his back disability or that it has impacted 
his ability to work such that would warrant an extraschedular 
rating.  While it has been demonstrated that the veteran has 
difficulty with long standing, walking, lifting, and climbing 
stairs (as noted in the February 2005 VA examination report), 
there is no objective evidence that his disability results in 
an unusual interference in his ability to work that is 
outside the scope of the rating criteria.  The existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating for 
back disability is not warranted.  38 C.F.R. § 3.321 (b)(1).

D.  Entitlement to an effective date earlier than October 12, 
2000 for a grant of service connection for arthritis, disc 
derangement, and degenerative spondylosis, to include on the 
basis of clear and unmistakable evidence.

The veteran also contends that clear and unmistaken evidence 
(CUE) was committed when his service connection claim was 
initially denied in March 1948.

In general, an award of service connection, to include on the 
basis of a reopened claim, will be made effective from the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The date of entitlement to an award of 
service connection will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  The effective date of a grant of a service 
connection based on a reopened claim, unless based on receipt 
of service medical records, is the date of receipt of the 
claim to reopen or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(r).   

Previous rating actions are accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 3.105.  
Under Russell v. Principi, 3 Vet. App. 310 (1992) and Damrel 
v. Brown, 6 Vet. App. 242 (1994), "clear and unmistakable 
error" in prior rating actions encompasses a situation in 
which the correct facts, as they were known at the time, were 
not before the adjudicator or the pertinent statutory or 
regulatory provisions in existence at the time were 
incorrectly applied by the adjudicator.  The error must be 
"undebatable" such that reasonable minds could only 
conclude that the rating action in question was fatally 
flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in prior rating determination must be based on the 
record and law that existed at the time of the rating action 
in question.  Id.

For the purpose of entering this decision, it is concluded 
that the issue of clear and unmistakable error in this case 
has been "properly pleaded" by the veteran.  See Fugo v. 
Brown, 6 Vet. App. 40 (1993) en banc review denied, Fugo v. 
Brown, 6 Vet. App. 162 (1993).

Following separation from service, the veteran filed a claim 
for service connection for a back disability in January 1948.  
That claim was denied by a rating decision, dated in March 
1948 of which the veteran was notified in that month, on the 
basis that the veteran's back disability, specifically spina 
bifida, was congenital in nature and thus not a disability 
for which service connection can be granted.  See 
38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 
(1992).  Subsequently in July 1953, the veteran, through his 
representative, sought to reopen his claim for back 
disability.  In a July 1953 rating decision, the RO 
reaffirmed the prior denial and the veteran was notified of 
this decision in August 1953.  Thereafter, the veteran 
submitted additional evidence to reopen the claim.  In 
November 1953, the RO confirmed the previous denial and the 
veteran was notified of that decision.  As the veteran did 
not file and perfect an appeal from the November 1953 
decision, it is final.  38 U.S.C. § 705 (1952); R&PR 1008 
(Jan. 25, 1936) (currently 38 U.S.C.A. § 7105(c)(West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).    
  
Thereafter on October 12, 2000, the veteran sought to reopen 
his claim for service connection for back disability.  By a 
March 2001 rating decision, the RO granted service connection 
for back disability.  In August 2002, the RO received a claim 
for an increased evaluation for low back disability.  In 
November 2002, November 2003, and December 2003, the RO 
confirmed the 20 percent evaluation.  The veteran contends 
that he is entitled to an earlier effective date.  
Specifically, the veteran claims that his back disability 
should be effective from March 10, 1948 (the veteran 
indicated that the claim should be effective from April 30, 
1948; however, the Board assumes the veteran meant March 10, 
1948), the date he was first notified that his service 
connection claim was denied.  

Based on review of the record available to the adjudicators 
at the time of the April 1948, July 1953, and November 1953 
rating decisions, the Board finds that it was entirely 
reasonable for the RO adjudicators to have concluded that the 
evidence before them did not warrant a grant of service 
connection for a back disability.  Initially, the veteran was 
denied service connection because his back disability was 
found to be spina bifida, a congenital disability.  

The evidence at the time included a January 1945 service 
medical record reflecting a diagnosis of spina bifida, 
"congenital."  A January 1948 examination noted limited 
motion of back and muscle spasm.  The veteran was most 
recently granted service connection based on the February 
2001 VA examination report in which the examiner noted 
chronic lower lumbar and lumbosacral arthritis, disk 
derangement, and degenerative spondylosis.  The examiner also 
noted that the veteran's current lumbosacral disorder was 
more likely than not related to the musculoskeletal strain in 
service from heavy lifting.  The examiner further noted that 
the finding of spina bifida was an incidental finding which 
was more likely than not unrelated to his acute episodes of 
pain.  At the time of the earlier rating decisions, the 
record did not include competent medical evidence of 
lumbosacral arthritis, disc derangement, and degenerative 
spondylosis.  Such evidence, which was not of record at the 
time of the rating decision attacked on the basis of CUE, 
cannot be used as a basis for a claim of clear and 
unmistakable error.  Russell, 3 Vet. App. at 310; Damrel, 6 
Vet. App. at 242.  On the contrary, service medical records 
reflect treatment for spina bifida described as congenital 
and therefore not a disability for VA compensation purposes.  
As a result, the Board also finds that it was within the 
bounds of reasonable judgment for the RO adjudicators to have 
concluded in March 1948, July 1953, and November 1953 that 
the veteran had not submitted sufficient evidence to 
establish entitlement for service connection for a back 
disability and that the decision in that regard, therefore, 
also did not involve clear and unmistakable error.   

Finding that clear and unmistakable error has not been 
committed by the RO, and based upon a complete review of the 
evidence on file in this case, the Board concludes that that 
there is no basis upon which to establish an effective date 
for service connection for lumbosacral arthritis, disc 
derangement, and degenerative spondylosis any earlier than 
the date of the reopened claim, i.e., October 12, 2000.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board is bound by 
the statutory and regulatory criteria, and a review of the 
other potentially applicable laws and regulations does not 
reveal a provision under which an earlier effective date can 
be assigned.  38 C.F.R.§ 7104(c).


ORDER

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral arthritis, disc derangement, and degenerative 
spondylosis is denied.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease with left lower extremity 
radiculopathy is denied.

3.  Entitlement to effective date earlier than October 12, 
2000 for a grant of service connection for arthritis, disc 
derangement, and degenerative spondylosis, to include on the 
basis of clear and unmistakable evidence is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


